

116 HR 5344 IH: Preventing Radical Extremist’s Violent Endeavors Now and Tomorrow Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5344IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Aguilar introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to provide support to State and local governments in
			 their efforts to counter violent extremist threats, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preventing Radical Extremist’s Violent Endeavors Now and Tomorrow Act of 2019 or the PREVENT Act of 2019. 2. Support to State and Local Governments in their efforts to counter violent extremist threatsSubsection (b) of section 801 of the Homeland Security Act of 2002 (6 U.S.C. 361) is amended—
 (1)in paragraph (3), by striking and after the semicolon at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (5)for the purposes of countering violent extremist threats—
 (A)provide training from specially trained clinical social workers, psychologists, religious leaders, community leaders, and law enforcement personnel, to assist local efforts at securing the homeland; and
 (B)in coordination with the Federal Bureau of Investigation, provide to State and local governments specialists, analysts, and agents trained to counter terrorism and White nationalism to assist, in the manner and degree necessary, local efforts at responding to such threats..
			